993 So.2d 96 (2008)
Colby SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-3365.
District Court of Appeal of Florida, First District.
October 14, 2008.
Nancy A. Daniels, Public Defender, and John B. Kelly, III, Assistant Public Defender, Tallahassee, for Appellant.
Colby Smith, pro se, Appellant.
Bill McCollum, Attorney General, and Anne C. Conley, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Colby Smith challenges his conviction and sentence for burglary with an assault. *97 Appellate counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), following which Smith, acting pro se, filed a brief. We affirm Smith's conviction and sentence, but reverse and remand for correction of a scrivener's error contained in the judgment of conviction. The judgment states that Smith used a firearm in the commission of the offense. The jury, though having the opportunity to do so, did not find that a firearm was used.
AFFIRMED and REMANDED for entry of corrected judgment of conviction.
BENTON, VAN NORTWICK, and HAWKES, JJ., concur.